DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and is in response to communications filed on 12/14/2021 in which claims 1-3, 5, 8-12, 14, 17-21, 23, 26, and 27 are presented for examination.
                                                                                                                       
Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 8-12, 14, 17-22, 23 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. US 20090260060 A1 (hereinafter referred to as “Smith”) in view of Budzik et al. US 20070185865 A1 (hereinafter referred to as “Budzik”) in view of Dabet et al. US 20080267505 A1 (hereinafter referred to as “Dabet”) .

 	As to similar claims 1, 10 and 19 Smith teaches:
receiving an initial electronic file, the initial electronic file associated with a work product presented by a user (Smith, [0088] – Downloading documents is interpreted as receiving electronic files.  Paragraph [0085] – If, for example, Microsoft Word is used to work on the file, this is interpreted as presenting the work product on an interface through the Microsoft Word application by the user);
executing at least one subscription program associated with the electronic file content type to generate an enhanced electronic file (Smith, [0085] – Microsoft Word can be used to open the digital object), 
the enhanced electronic file being associated with an indication of completion of at least one subscription program (Smith, [0085] – Microsoft Word contains a spell check which is interpreted as a subscription program.  Also, according to page 5 of the pending application, an enhanced electronic file could be any modification of the file, where saving and closing the file could be an indication of completion)
retrieving at least one enhanced electronic file based on a matter security level (Smith, [0184] – Different ownership and permission protocols may be implemented and each digital repository may have varying security requirements), 
the matter security level comprising customized access permissions for the enhanced electronic file (Smith, [0184] – Different ownership and permission protocols may be implemented), 
storing the set of metadata from the initial electronic file in a memory (Smith, [0010] – By allowing virtually any storage device to be used as the physical repository of the digital objects, interactions and user information, the present invention can scale far beyond existing technologies.  Paragraph [0082] – A repository for metadata); 
Smith doesn’t explicitly teach determining an electronic file type by analyzing structure and content, however, Budzik teaches:
determining an electronic file content type associated with the initial electronic file by analyzing the structure and content of the electronic file, wherein the electronic file content type is at least one of a contract, a legal motion document, a legal brief, a settlement agreement, an email, and a memorandum (Budzik, [0039] and [0040] – Text in the document a user is reading or writing may be directly available through an application programming interface, and then that text could be further processed to classify the user's document into one or more categories (e.g., legal brief, letter, outline, science paper), based on words that are present and/or absent in the document.  [0072] – The file format of the document, its subject area, words present or absent in the document summary or abstract, the content source, etc., may be used by the assessment, organization, and ranking module 230 or 316 to organize the search results);

Although Smith teaches obtaining metadata from files, Smith as modified doesn’t go into detail about auto-filling fields in documents from the obtained metadata which includes important names including jurisdictional data, however, Vivona in view of Dabet teaches:
extracting a set of metadata from the initial electronic file (Dabet, [0005] and [0025] – Information such as “personal name,” “job title,” “entity affiliation,” and so forth may be extracted from scanned images, wherein at least personal name and entity affiliation is interpreted as an entity name, and scanned images are interpreted as electronic files even though they are from non-electronic files because once they are scanned, they are electronic), 
and one or more of a party name and an entity name (Dabet, [0005] and [0025]);  
populating with the set of metadata at least one field within a field-oriented electronic file upon initial generation of the field-oriented file (Dabet, [0005] and [0025] – The extracted information is then pre-filled into corresponding fields in an .
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Smith’s invention as modified in view of Dabet in order to auto populate documents with extracted information; this is a known technique which has been used to improve similar devices by saving the user time with manually filling out forms (Dabet, paragraph [0006]).
Although Smith in view of Dabet teaches extraction and auto-filling forms, Dabet doesn’t explicitly teach that the metadata is jurisdictional data, however, Vivona teaches:
the set of metadata comprising jurisdictional data (Vivona, [0048])
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Smith’s invention as modified in view of Vivona in order to include jurisdictional data as pertinent information; this is a simple substitution of including jurisdictional data for other extracted data and wouldn’t need any specialized functionality since any data that needs to be extracted is extracted the same way as any other text.  Therefore, this is a non-functional, descriptive differentiation (Vivona, paragraph [0048]).
Although Smith teaches Microsoft products which can be a subscription program, Smith doesn’t go into explicit detail about subscription programs, however, Vivona teaches:
the subscription program comprising a program that a user has a subscription to (Vivona, [0052] – Sources may be given based on a user subscription),


	As to claims 2, 11, and 20, Smith teaches review of legal documents in paragraph [0180], however, Vivona goes into greater detail about litigation matters with respect to the document:
“The method of claim 1 wherein the work product is a litigation matter.” However the analogous art of Vivona teaches this technique at paragraph [0024]. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art having the teachings of Smith as modified and Vivona before him or her to modify the teachings of Smith as modified to include the functionality described in Vivona of implementing the consumer work product manager in an environment that includes many transaction types because it allows for the system to be used in environments having various transaction types which users may prefer (Vivona, [0024]). 

As to similar claims 3, 12, and 21, Smith does not explicitly teach: 
“The method of claim 1 wherein the work product is a transactional matter”, however the analogous art of Vivona teaches this technique at paragraph [0041].  

As to similar claims 5, 14, and 23, Smith as modified teaches:
The method of claim 1 wherein the enhanced electronic file is at least one of an enhanced word processing document (Smith, [0085] – Modifying a file with Microsoft Word is interpreted as enhancing a word processing document), an enhanced spreadsheet, an enhanced audio file, an enhanced video file, an enhanced image file, an enhanced text document, an enhanced field-oriented file, and an enhanced text associated with an image.

As to similar claims 8, 17, and 26, Smith does not explicitly teach: 
“The method of claim 1 wherein the at least one field is a party name field,” however the analogous art of Vivona teaches this technique at paragraph [0062], wherein the litigant name is the party name.  

 	As to similar claims 9, 18, and 27, Smith does not explicitly teach: 
“the method of claim 1 wherein the at least one field is a court jurisdiction field.”  However the analogous art of Vivona teaches at paragraph [0048] a court jurisdiction field. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The reference Budzik was found to teach the new amendments in the independent claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dorman et al. US 20130111336 A1 teaches, in paragraph [0029], “workspaces with work items that one or more users can access (e.g., view, edit, update, revise, comment, download, preview, tag, or otherwise manipulate, etc.)”, and the files are received or “downloaded”.
Schmidt et al. US 20090150431 A1 teaches in paragraph [0021] – Managing legal processes involving business objects, documents, and other (often electronic) transactional data.  Also paragraph [0039] – Mapping of data fields of records. 
Bressan et al. US 20070133874 A1 teaches in paragraph [0015] – An image segmenter for text extraction as well as a way to update contacts lists from the extracted text.
Gupta et al. US 8392472 B1 teaches auto-classification of PDF forms (Title).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Matthew Ellis whose telephone number is 571-270-3443.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 21, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152